The opinion of the Court was delivered by
Fenner, J.
The insufficiency of the amount in dispute in this case to vest us with appellate jurisdiction over it, is so apparent on the face of the record, that we are compelled to notice it ex proprio motu.
John M. Gould & Co., holding a judgment against J. T. Cole for $1450, seized under execution thereon promissory notes, belonging to their debtor, amounting to.less than $1000.
The plaintiffs, third persons, enjoin the seizure, claiming superior rights upon said property, entitling them to prevent the seizure, the nature of which rights it is not necessary, for the purposes of this ease, to state. It is sufficient to say, that they do not dispute, in any manner, the validity of Gould & Oo.’s judgment, which is not involved. Their position cannot be distinguished, in principle, from that which they would occupy, if they had enjoined on the ground that they were owners ■of the property seized.
There is nothing in dispute except the property.
In such case, it is well settled that the right to appeal is regulated by the value of the property. Testart vs. Belot, 32 An. 603, and authorities there cited. Wood vs. Rocchi, 32 An. 1120.
It is, therefore, ordered that the appeal. be dismissed at appellants’ costs.